Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Bob Buchan to join Claude Resources' board and provide private placement financing << /NOT FOR DISTRIBUTION TO U.S. NEWS WIRE SERVICES OR DISSEMINATION IN THE UNITED STATES./ Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, Oct. 23 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") is pleased to announce Robert (Bob) Buchan, former Chairman and CEO of Kinross Gold Corporation, has agreed to a private placement financing in Claude Resources Inc. and will join Claude's Board of Directors immediately upon closing of the financing. Mr. Buchan and/or a charitable family trust will purchase 5 million units (the "Units") of Claude at a price of CDN $0.72 per Unit for proceeds of CDN $3,600,000 and 2 million common shares of Claude issued on a "flow-through" basis at a price of CDN $0.85 per common share for proceeds of CDN $1,700,000.
